          Case 1:19-cv-04890-VSB Document 65 Filed 12/17/20 Page 1 of 2




December 15, 2020

VIA ECF
                                                                         12/17/2020
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007


         RE:      U.S. Bank National Association, as Trustee for Merrill Lynch First Franklin
                  Mortgage Loan Trust, Series 2007-3 v. First Franklin Financial Corporation,
                  Merrill Lynch Mortgage Lending, Inc., and Bank of America Corporation
                  (Case No. 1:19-cv-4890) (“FFMER 2007-3”)

                  U.S. Bank National Association, as Trustee for Merrill Lynch First Franklin
                  Mortgage Loan Trust, Series 2007-4 v. First Franklin Financial Corporation,
                  Merrill Lynch Mortgage Lending, Inc., and Bank of America Corporation
                  (Case No. 1:19-cv-5948) (“FFMER 2007-4”)

Dear Judge Broderick:

        On behalf of the Plaintiff-Trustee and Defendants (together, the “Parties”) in the above-
referenced FFMER 2007-3 and FFMER 2007-4 actions (the “Actions”), we write pursuant to
Your Honor’s September 14, 2020 Orders staying the Actions pending the Trustee’s evaluation
of the written offers to settle the Actions (the “Proposed Settlements”) (19-cv-4890, Dkt. No. 63;
19-cv-5948, Dkt. No. 64).

        Your Honor’s Orders require that “should the Plaintiff-Trustee’s evaluation of the
Proposed Settlements remain ongoing as of December 17, 2020, the Parties will advise the Court
of the status of the Plaintiff-Trustee’s evaluation and request additional relief, if necessary.”
(Id.)

        The Trustee provided notice of the Proposed Settlements to certificateholders in the
Trusts. Certain certificateholders have responded to the notices, either to express support for or
opposition to the Proposed Settlements. The Trustee’s evaluation of the Proposed Settlements
remains ongoing. In the interest of efficiency and to reduce the burden on the Parties and the
Court, the Parties respectfully request that the stays remain in place and that the Parties report to
the Court regarding the status of the Trustee’s evaluation by March 25, 2021.

       We appreciate the Court’s consideration of this request, and the Parties are available to
address any questions the Court may have.
            Case 1:19-cv-04890-VSB Document 65 Filed 12/17/20 Page 2 of 2

                                                            Hon. Vernon S. Broderick, U.S.D.J.
                                         U.S. Bank Nat’l Ass’n v. First Franklin Financial Corp.
                                                     Case Nos. 1:19-cv-4890 and 1:19-cv-5948
                                                                                     Page 2 of 2
Respectfully submitted,

McKOOL SMITH, P.C.                               O’MELVENY & MYERS LLP

By: /s/ Christopher P. Johnson                   By: /s/ Pamela A. Miller

Christopher P. Johnson                           Pamela A. Miller
Gayle R. Klein                                   Daniel L. Cantor
Zachary W. Mazin                                 Patrick D. McKegney
Jared S. Siegel                                  Seven Times Square
One Manhattan West                               New York, NY 10026
395 Ninth Avenue, 50th Floor                     Telephone: (212)-326-2000
New York, NY 10001                               pmiller@omm.com
Telephone: (212)-402-9400                        dcantor@omm.com
cpjohnson@mckoolsmith.com                        pmckegney@omm.com
gklein@mckoolsmith.com
zmazin@mckoolsmith.com
jsiegel@mckoolsmith.com

Attorneys for Plaintiff U.S. Bank National       Attorneys for Defendants Merrill Lynch
Association                                      Mortgage Lending, Inc., and Bank of America
                                                 Corporation

                                                 MUNGER, TOLLES & OLSON LLP

                                                 By: /s/ Richard C. St. John

                                                 Richard C. St. John
                                                 Adam B. Weiss
                                                 350 South Grand Avenue, 50th Floor
                                                 Los Angeles, CA 90071
                                                 Telephone: (213)-683-9100
                                                 richard.stjohn@mto.com
                                                 adam.weiss@mto.com

                                                 MORAN KARAMOUSIZ, LLP

                                                 Siobhan E. Moran
                                                 265 Sunrise Highway, Suite 61
                                                 Rockville Centre, New York 11570
                                                 Telephone: (516) 678-6660
                                                 smoran@mka-law.com

                                                 Attorneys for Defendant First Franklin
                                                 Financial Corporation



4831-7999-9443
